Slack, J.
On February 5, 1908, defendant issued to one Charles B. Kimball an ordinary life insurance policy on his life payable to the plaintiff if he survived the insured. The premiums were payable semi-annually on February 5th and August 5th. The insured died January 13, 1916; and the main question is whether the policy was in force at that time. The policy provides that the payment of a premium shall not keep the policy in force beyond the date when the next premium is payable. The premium due August 5, 1912, was not paid. The rights of the parties, therefore, depend upon what occurred subsequent to that date. The policy provides that if default be made in the payment of any premium after the policy has been in force three full years, the owner may within three months thereafter, but not later, elect (a) to accept the cash surrender value of the policy, or (6.) have insurance for the face amount of the policy plus any outstanding dividend additions and less any indebtedness to the company thereon continued in force from the date of default for such time as is therein provided, etc., or (c) have paid-up nonparticipating insurance payable at the same time and on the same condition as the policy. It further provides that if the insured does not within three months from default surrender the policy to the company at the home office for its cash surrender value as provided in option (a), or for paid-up insurance as provided in option (c), the insurance to which he is entitled will be continued as provided in option (6), for such term as the cash surrender value of the policy will purchase at a net single premium at- the attained age of the insured according to the American Tables of Mortality, with interest at the rate of three per centum per annum. The cash surrender value of a policy is made up of the reserve on such policy and on any dividend additions thereto, at the date of default, computed according to the American Tables of Mortality, with interest at the rate of three per centum per annum, less the amount of any *24indebtedness to the company and less a surrender charge, depending in amount upon the length of time the policy had been in force at time of default.
About the time the August 5, 1912, premium was defaulted, steps were taken by the insured and the defendant to reinstate his policy and to that end he executed and delivered to the defendant a promissory note, referred to as the “blue note,” for $19.00, and at the same time delivered to the defendant $9.62 in cash. The purpose of this transaction is stated in the note as follows: “This note together with Nine and 6%oo Dollars in Cash deposited with said Company not as payment of premium either in whole or in part, but upon the following special agreement: First, — That the above numbered policy has lapsed for the .non-payment of premium due on 8/5/12 and application is being made for its reinstatement; That evidence of insurability satisfactory to the Company and payment of all defaulted premiums with interest are conditions precedent to reinstatement which cannot be waived; That if, however, the Company find the evidence of insurability satisfactory, then, although the policy • shall not be reinstated- until the full payment required for reinstatement is made (1) the insurance called for by the policy shall be in force from the date of such findings until midnight of the due date of the note; and (2) if this note is paid on or before the date it becomes due, such payment, together with said cash, will then be accepted by said Company as payment of said premium- with interest, and thereupon and thereby said policy and .all benefits thereunder shall be reinstated; but (3) if this note is not paid on or before the date it becomes due, it shall thereupon automatically cease to be a claim against the maker and said Company shall retain said cash as part compensation for the rights and privileges hereby granted, and thereafter all rights under said policy shall be the same as if said cash had not been paid nor said application for reinstatement made.” This note fell due November 5, 1912, and was not paid. The insured also owed defendant $64.00 which defendant loaned him on his policy in November, 1910, and some interest thereon. This being the status of the policy, and the insured having failed to elect to accept its 'cash surrender value or to take paid-up insurance, the defendant on or about August 4, 1913, foreclosed the policy which it then held as security for the $64.00 loan and ascertained, or attempted to ascertain, the amount of extended insurance to *25which insured was entitled, and the time it would continue in force, and indorsed on the margin of the policy the following: * ‘ On account of default in the payment of the August 5, 1912, premium and loan interest this policy is continued for the reduced amount of $1,479 for the term of three years 274 days from August 5th, 1912 to May 6th, 1916” — and returned the policy to the insured. He retained it until the time of his death.
On the trial below plaintiff offered proof of the policy, of the indorsement thereon, and of the death of the insured and rested. None of these facts were controverted by defendant, but it claimed, and its evidence tended to show, that the term of extended insurance shown by the indorsement was erroneous, due to a mistake in the computation.
[1] At the close of the evidence defendant moved for a verdict on the grounds: (a) That the undisputed evidence showed that the policy expired before the death of insured; (b) that there was no evidence that defendant had waived payment of premiums or the blue note; and (c) that there was no evidence that the insured -or the plaintiff had relied on the incorrect indorsement of extended insurance to their damage. The motion was overruled and defendant had an exception. In disposing of this motion the evidence must be considered in the light most favorable to plaintiff. Fitzsimmons v. Richardson et al., 86 Vt. 229, 84 Atl. 811. He claims that the evidence made a case for the jury on the questions of mistake, waiver by defendant of its technical rights under the policy, and estoppel. The defendant’s evidence tended to show that the computation which was the basis for the indorsement on the policy was made by clerks in one of the divisions of its actuarial department from data furnished by another division of the same department; that this data erroneously included the regular dividend for 1913 and an extra dividend for the same year, the two amounting to $15.95, and that the insured was given the benefit of this amount in the computation; that had these dividends not been included in the computation, the term of extended insurance would have expired July 13, 1915; that insured was not entitled to the benefit of these dividends because his policy lapsed August 5, 1912; that the mistake in the data furnished for the computation was made by the person who prepared the same in copying the record and setting each year’s dividend back one year, in other words, the 1910 dividend was marked as a 1909 dividend, the 1911 dividend *26as a 1910 dividend, etc., with the result that the 1913 regular dividend and extra were marked as 1912 dividends; that insured’s policy was not entitled to participate in dividends until 1910 and was not entitled to an extra dividend until it had been in force five full years.
[2, 3] This evidence shows conclusively that it is only by including the 1913 dividends in computing the continued insurance that the term can be extended to the time of insured’s death; unless in this computation the net premium at insured’s actual age at time of default instead of the premium at his rated-up age is used. This question is considered later. It appears with equal force that the insured was not entitled as a matter of right, at the time of default, to the benefit of these dividends. But whether they were included in the computation by mistake or because defendant waived its technical rights is not so clear. After the insured defaulted the August 5, 1912, premium, steps were taken, as we have seen, to reinstate his policy. The blue note and cash, together equal in amount to the semi-annual premium, were delivered to -the company under an agreement that if the insured furnished satisfactory evidence of insurability and paid the note when due, his policy and all benefits thereunder should be reinstated. Satisfactory evidence of insurability was furnished but the note was not paid, and, by the terms thereof, the rights of the insured under the policy then stood the same as though the cash had not been paid nor the application for reinstatement made. This provision as to payment was, however, for the benefit of the defendant and could be waived by it, so far as. the insured was concerned, notwithstandthe provisions of G. L. 5575. If waived, and the policy treated as in force to February 5, 1913, the policy should be credited with the 1913 dividends and the extended insurance should be computed accordingly. We think there was some evidence of waiver, at least evidence from which such waiver might fairly be inferred. Mr. Moore, superintendent of the division of policy briefs, was called as a witness by defendant and testified that defendant keeps a history card of each policy issued by it which shows the history of such policy from the date of the application until the policy is finally disposed of, and that the entries appearing on the history card of this policy, subsequent to the date of the policy, were made under his supervision. It appears from these entries that the extended insurance on this policy was for *27$1,479, continued in force three years and 100 days from February 5, 1913. This would continue the insurance to May 16, 1916, ten days beyond the time of expiration stated in the indorsement and for the same amount there specified. Defendant says Moore’s testimony shows this entry was “only a memoranda of the first extension,” but it is the only memoranda, or entry, of any extension appearing on the card where the history of this policy was kept. Mr. Frobisher, superintendent of the renewing division, a witness called by defendant, testified on cross-examination that this policy lapsed for non-payment of the August 5, 1912, premium; that September 7, 1912, the insured made application for reinstatement and that the policy was reinstated, but did not know how long it continued in force. So, too, waiver might fairly be inferred from the indorsement unexplained, and whether the proffered explanation was satisfactory was a question of fact. We are not unmindful of the fact that there are circumstances tending to discredit the entry on the history card, but, on the other hand, that entry tends to discredit defendant’s claim of mistake.
[4, 5] We agree with defendant that a waiver is the voluntary relinquishment of some known right, benefit, or advantage, which, except for such waiver the party would otherwise enjoy, and that unless one is shown to have full knowledge of all the material facts that establish his right, he cannot be held to have waived it. The defendant is presumed to have known the contents of the blue note, as well as its rights under it, and it appears from its own evidence that it knew it was not paid. Knowing these facts, did it waive its right under that note and treat the policy as in force to February 5, 1913 ? This was a question for the jury.
Because the insured was a sub-standard risk the policy issued is on the rated-up age plan. It provides: ‘ ‘ The Premiums, Loans and Surrender Values of this Policy are on the basis of the rated-up age of 43 years, which is 17 years in excess of the age stated by the insured. If the age of the insured has been misstated, the amount payable hereunder shall be such as the premium paid would have purchased at the correct age rated-up 17 years.” As already seen, the term of extended insurance is such as the cash surrender value of the. policy will purchase at a net single premium at the attained age of the insured, etc.
*28Plaintiff claims that the term attained age means actual age and not rated-up age, and that the extended insurance was continued for such term as a net single premium at insured’s actual age at time of default would purchase instead of the term a like premium at his rated-up age would purchase. If this is so, the policy was unquestionably in force at the time of insured’s death.
[6-8] We cannot, however, accede to this view. The language of the policy being that of defendant, all the conditions and provisions favorable to defendant are to be strictly construed against it, but the entire contract is to be construed together for the purpose of giving force and effect to each clause. Duran v. Insurance Company, 63 Vt. 437, 22 Atl. 530, 13 L. R. A. 635, 25 A. S. R. 773. And when so construed plaintiff’s position is untenable. In the first place one of the things enumerated in the rated-up age provision as being affected thereby is premiums. “The Premiums, Loans and Surrender Values * # ® are on the basis of the rated-up age, ’ ’ etc. Neither by express terms of the policy nor by implication, are the premiums there mentioned limited to those paid before the policy lapsed. The term includes, and applies, to all premiums. Furthermore, the right to continued insurance is one of the “surrender values” of the policy enumerated in the rated-up age clause. When the policy lapsed the insured had certain vested rights thereunder. He had the right to have the net cash the policy had earned, or a certain amount of paid-up insurance payable at his death, or the policy for its face, plus certain earnings and less any indebtedness to the company, continued for such time as the cash he was entitled to would purchase at a net single premium. Each of these is equally a thing of value to be given in exchange for the surrendered or defaulted policy. Moreover, that extended insurance is considered a surrender value under the terms of the policy is shown by the table of loan and surrender values made part of the policy, and which, so far as material, is as follows:
*29TABLE OF LOAN AND SURRENDER VALUES



See New York Life Ins. Co. v. Van Meter’s Admr., 137 Ky. 4, 121 S. W. 438, 136 A. S. R. 282; Drury’s Admr. v. New York Life Ins. Co., 115 Ky. 681, 74 S. W. 663, 61 L. R. A. 714, 103 A. S. R. 351, and Federal Life Ins. Co. v. Kemp et al., 257 Fed. 265, 168 C. C. A. 349, where extended insurance is held to be a surrender value.
Extended insurance being a surrender value, it is manifestly covered by the rated-up age provision and therefore must be computed on the basis of the rated-up age attained by the insured at the time of default.
It would seem that any other construction would do violence to the plain meaning of the policy, when all its provisions touching -this subject are considered together.
[9] This construction is in accord with the practical construction given these provisions by the parties. In the Table of Loan and Surrender Values aforementioned the term of continued insurance for each of twenty-two years is computed on the basis of the net single premium at the rated-up age of the insured at the time of default, and the same basis was used in computing the term specified in the indorsement on the policy, and neither the plaintiff nor the insured ever made the claim now urged until the question was raised in this Court. Thus, for more than twelve years they treated the language of the policy as meaning what we think it means, namely, that the *30term attained age, in view of the presence of the ratecl-up provision, means the rated-up age attained, and not the actual age attained.
[10-11] The plaintiff also invokes the doctrine of estoppel. We held in 94 Vt. 100, 108 Atl. 921, that the indorsement on the policy was in effect only an admission, and it must be so treated in considering this question. If for no other reason, plaintiff cannot prevail on estoppel because, except for parts of a letter written by him to defendant August 10, 1916, which were improperly admitted in evidence, subject to defendant’s exception, because purely self-serving declarations uncalled for by anything defendant had written or done, the case is barren of evidence to show that either plaintiff or the insured was induced by said indorsement to act or refrain from action — an essential element of estoppel in pais. Vermont Acci. Ins. Co. v. Fletcher, 87 Vt. 394, 89 Atl. 480; Royce v. Carpenter, 80 Vt. 37, 66 Atl. 888; Pond v. Pond’s Estate, 79 Vt. 352, 65 Atl. 97, 8 L. R. A. (N. S.) 212; Bigelow on Estop., 437. Undoubtedly such fact may be proved by circumstantial evidence, or may be inferred where the circumstances are such that an inference may fairly be drawn, but it would be going far afield to indulge such an inference from what appears in this ease. It was error to submit this question to the jury.
[12] Mr. Brown, head of the dividends division of defendant’s actuarial department, was called by defendant, and after testifying in chief that the policy in question was not entitled to an extra dividend in 1912 and, according to the record, was not entitled to the 1913 dividends because the premiums had not been paid to February 5, 1913, was asked on cross-examination what would be the situation of a 1908 policy that lapsed before January, 1913, if reinstated, in respect to the five year dividend declared in 1913, and subject to defendant’s exception that even if this policy was reinstated in August, 1912, by the terms of reinstatement and the blue note, it lapsed in November, 1912, and was a non-participating policy, was permitted to testify, in substance, that if the policy had been properly reinstated it would be entitled to the 193 3 extra dividend. In view of the claim of waiver and the evidence of Frobisher that the policy was reinstated and the tendency of the entry on the history card to show that defendant treated the policy as in force to February 5, 1913, this cross-examination was proper.
*31The next exception is to a similar answer, which answer for the reason above stated was proper.
[13] Mr. Wilson, superintendent of the general division of the actuarial department, was called by defendant and testified ■at length concerning the history of this policy and the method of ■computing extended insurance and testified that the claimed mistake was the result of a computation based on erroneous data. On cross-examination he was permitted to testify that the term ■of extended insurance, excluding the loan in the computation, would be six years and eighty-eight days from August 5, 1912. ‘This was objected to on the ground that it was immaterial, irrelevant and incompetent, not because it was improper cross-examination. If proper cross-examination, a question not raised, it was competent even though it might have been incompetent if •offered in chief. The witness having testified as an expert on the subject of extended insurance, this was a proper method of testing his knowledge of that subject, a right the cross-examiner was entitled to.
[14] The cross-examination of the witness Looser, now complained of, if incompetent, was harmless. Its only tendency was to show that the $9.62 deposited with defendant at the time the blue note was given kept the policy in force to November 5, 1912. It is not claimed that this would entitle the insured to the benefit of the 1913 dividends, and the undisputed evidence showed that unless those dividends were used in computing the extended insurance the term would expire before the time of insured’s death, even though continued in force from November 5, 1912, instead of August 5, 1912.
[15] Defendant offered to show by Mr. Kane, a clerk in the actuarial department, that he had never known of any other error similar to the one here claimed being made by the defendant. The evidence was excluded and defendant had an exception. It is now claimed that the evidence was admissible as showing the effectiveness of the precaution used by the company to avoid error, and therefore is rebuttal of any evidence of estoppel. We cannot indorse this line of reasoning. It is not apparent how a person who by erroneous representations has induced another to act to his injury can escape liability by showing that he never made similar erroneous representations to any one else. The evidence was clearly incompetent.
*32[16] Other exceptions saved are not briefed, and, therefore, are not considered.

Judgment reversed and cause remanded.